Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, 15, 16, is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by KOREN et al. (U.S. Pub No. 2011/0149810 A1).


1. KOREN teaches a method comprising: receiving a request to initiate a conference including at least a first participant and a second participant; generating a mixer topology for the conference based on an operational goal [par 0030, 0072, A method for self-forming a cascaded mixer node tree topology for a conference call is as follows. A cascaded mixer node accepts a request to connect a participant to the conference call. The participant is designated as a first participant to join the conference call at that cascaded mixer node. A state of the first cascaded mixer node is then determined/identified as either a root node or a leaf node for the conference call. the distributed node controllers can exchange the following three signaling messages reliably and in "real-time" with negligible latency: (1) a load update message (1:M), which is a periodic message (e.g., every 2 seconds) sent by a node controller to all other nodes in the system, containing a sender's current computed load "L";], the mixer topology identifying an arrangement of a set of mixers to be used for bridging media between the first participant and the second participant [par 0043, In some embodiments, the node controller 204 "assigns" the media bridge 202, which means that the node controller 204 connects participants and remote media bridges. In other embodiments, the node controller 204 retrieves participant information. In yet other embodiments, the node controller 204 assigns a media bridge port. The media bridge 202 is also connected to the cascaded mixers framer 206 and to the RTP framer 208 by an internal media flow interface, denoted by a plurality of lines 216, 218, 220, and 222]; and establishing the conference based on the mixer topology [par 0048, Thus, from the algorithm, the first quantity of N participants represent a set of participants that have the highest potential for obtaining speaking privileges during a conference. Thereafter, the root node selects, from the first quantity of N participants, a second quantity of M participants that actually get speaking privileges during the conference. All nodes including leaf nodes and root nodes use the same speaker selection algorithm]



2. KOREN describes the method of claim 1, wherein the operational goal is to minimize
communication latency [par 0072, For purposes of the "self-forming" cascaded mixer node algorithm, it is assumed that the distributed node controllers can exchange the following three signaling messages reliably and in "real-time" with negligible latency: (1) a load update message (1:M), which is a periodic message (e.g., every 2 seconds) sent by a node controller to all other nodes in the system].


8. KOREN demonstrates a system comprising: one or more computer processors; and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations comprising: receiving a request to initiate a conference including at least a first participant and a second participant; generating a mixer topology for the conference based on an operational goal[par 0030, 0072, A method for self-forming a cascaded mixer node tree topology for a conference call is as follows. A cascaded mixer node accepts a request to connect a participant to the conference call. The participant is designated as a first participant to join the conference call at that cascaded mixer node. A state of the first cascaded mixer node is then determined/identified as either a root node or a leaf node for the conference call. the distributed node controllers can exchange the following three signaling messages reliably and in "real-time" with negligible latency: (1) a load update message (1:M), which is a periodic message (e.g., every 2 seconds) sent by a node controller to all other nodes in the system, containing a sender's current computed load "L";], the mixer topology identifying an arrangement of a set of mixers to be used for bridging media between the first participant and the second participant[par 0043, In some embodiments, the node controller 204 "assigns" the media bridge 202, which means that the node controller 204 connects participants and remote media bridges. In other embodiments, the node controller 204 retrieves participant information. In yet other embodiments, the node controller 204 assigns a media bridge port. The media bridge 202 is also connected to the cascaded mixers framer 206 and to the RTP framer 208 by an internal media flow interface, denoted by a plurality of lines 216, 218, 220, and 222]; and establishing the conference based on the mixer topology[par 0048, Thus, from the algorithm, the first quantity of N participants represent a set of participants that have the highest potential for obtaining speaking privileges during a conference. Thereafter, the root node selects, from the first quantity of N participants, a second quantity of M participants that actually get speaking privileges during the conference. All nodes including leaf nodes and root nodes use the same speaker selection algorithm].

9. KOREN disclose the system of claim 8, wherein the operational goal is to minimize communication latency[par 0072, For purposes of the "self-forming" cascaded mixer node algorithm, it is assumed that the distributed node controllers can exchange the following three signaling messages reliably and in "real-time" with negligible latency: (1) a load update message (1:M), which is a periodic message (e.g., every 2 seconds) sent by a node controller to all other nodes in the system].

15. KOREN teaches A non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of one or more computing devices, cause the one or more computing devices to perform operations comprising: receiving a request to initiate a conference including at least a first participant and a second participant; generating a mixer topology for the conference based on an operational goal[par 0030, 0072, 0117, A method for self-forming a cascaded mixer node tree topology for a conference call is as follows. A cascaded mixer node accepts a request to connect a participant to the conference call. The participant is designated as a first participant to join the conference call at that cascaded mixer node. A state of the first cascaded mixer node is then determined/identified as either a root node or a leaf node for the conference call. the distributed node controllers can exchange the following three signaling messages reliably and in "real-time" with negligible latency: (1) a load update message (1:M), which is a periodic message (e.g., every 2 seconds) sent by a node controller to all other nodes in the system, containing a sender's current computed load "L";],, the mixer topology identifying an arrangement of a set of mixers to be used for bridging media between the first participant and the second participant[par 0043, In some embodiments, the node controller 204 "assigns" the media bridge 202, which means that the node controller 204 connects participants and remote media bridges. In other embodiments, the node controller 204 retrieves participant information. In yet other embodiments, the node controller 204 assigns a media bridge port. The media bridge 202 is also connected to the cascaded mixers framer 206 and to the RTP framer 208 by an internal media flow interface, denoted by a plurality of lines 216, 218, 220, and 222]; and establishing the conference based on the mixer topology[par 0048, Thus, from the algorithm, the first quantity of N participants represent a set of participants that have the highest potential for obtaining speaking privileges during a conference. Thereafter, the root node selects, from the first quantity of N participants, a second quantity of M participants that actually get speaking privileges during the conference. All nodes including leaf nodes and root nodes use the same speaker selection algorithm].
.


16. KOREN provide the non-transitory computer-readable medium of claim 15, wherein the operational goal is to minimize communication latency[par 0072, For purposes of the "self-forming" cascaded mixer node algorithm, it is assumed that the distributed node controllers can exchange the following three signaling messages reliably and in "real-time" with negligible latency: (1) a load update message (1:M), which is a periodic message (e.g., every 2 seconds) sent by a node controller to all other nodes in the system].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOREN et al. (U.S. Pub No. 2011/0149810 A1) in view of Ling et al. (U.S. Pub No.2013/0267173 A1).


3. KOREN disclose the method of claim 2, KOREN fail to show wherein generation the mixer topology comprises: identifying a set of two or more participants that are within a threshold distance of first available mixer; 
	In an analogous art Ling show wherein generation the mixer topology comprises: identifying a set of two or more participants that are within a threshold distance of first available mixer [par 0044, The BNC/FSC enabled device 200 may be configured to communicate based on some threshold distance that is sensed. In some instances, it may be desirable for all conference participants in a conference room to receive information for a presentation. In this regard, the presenter does not care who receives a broadcast signal of the presentation so long as they are within a certain range, in this case, in the room. For example, all the conference participants may be within a perimeter of 15 feet]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of KOREN and Ling because this provides a method and/or system for providing an antenna that is optimized for near-field-communication (NFC) and reduces the effect of far-field-communication
 	KOREN assigning the set of two or more participants to be serviced by the first available mixer [par 0057, Further, a concatenation of the CID, NID, and UID fields uniquely identifies a participant in the cascaded mixer node conferencing system. In some embodiments of a high bit rate conferencing system in which no user selection is applied such that all active users are summed up in each node, the UID field is set to 0x3F. A "Sequence Number" field reflects the sequence number of the media payload]

10. KOREN conveys the system of claim 9, KOREN fail to show wherein generation the mixer topology comprises: identifying a set of two or more participants that are within a threshold distance of first available mixer; and assigning the set of two or more participants to be serviced by the first available mixer.
 	In an analogous art Ling show wherein generation the mixer topology comprises: identifying a set of two or more participants that are within a threshold distance of first available mixer[par 0044, The BNC/FSC enabled device 200 may be configured to communicate based on some threshold distance that is sensed. In some instances, it may be desirable for all conference participants in a conference room to receive information for a presentation. In this regard, the presenter does not care who receives a broadcast signal of the presentation so long as they are within a certain range, in this case, in the room. For example, all the conference participants may be within a perimeter of 15 feet]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of KOREN and Ling because this provides a method and/or system for providing an antenna that is optimized for near-field-communication (NFC) and reduces the effect of far-field-communication
 	KOREN show assigning the set of two or more participants to be serviced by the first available mixer[par 0057, Further, a concatenation of the CID, NID, and UID fields uniquely identifies a participant in the cascaded mixer node conferencing system. In some embodiments of a high bit rate conferencing system in which no user selection is applied such that all active users are summed up in each node, the UID field is set to 0x3F. A "Sequence Number" field reflects the sequence number of the media payload]

17. KOREN describes the non-transitory computer-readable medium of claim 16, KOREN fail to show wherein generation the mixer topology comprises: identifying a set of two or more participants that are within a threshold distance of first available mixer; and
 	In an analogous art Ling show wherein generation the mixer topology comprises: identifying a set of two or more participants that are within a threshold distance of first available mixer[par 0044, The BNC/FSC enabled device 200 may be configured to communicate based on some threshold distance that is sensed. In some instances, it may be desirable for all conference participants in a conference room to receive information for a presentation. In this regard, the presenter does not care who receives a broadcast signal of the presentation so long as they are within a certain range, in this case, in the room. For example, all the conference participants may be within a perimeter of 15 feet]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of KOREN and Ling because this provides a method and/or system for providing an antenna that is optimized for near-field-communication (NFC) and reduces the effect of far-field-communication
KOREN assigning the set of two or more participants to be serviced by the first available mixer[par 0057, Further, a concatenation of the CID, NID, and UID fields uniquely identifies a participant in the cascaded mixer node conferencing system. In some embodiments of a high bit rate conferencing system in which no user selection is applied such that all active users are summed up in each node, the UID field is set to 0x3F. A "Sequence Number" field reflects the sequence number of the media payload].


Claims 4, 5, 11, 12, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOREN et al. (U.S. Pub No. 2011/0149810 A1) in view of Shaffer et al. (U.S. Pub No. 2006/0145735 A1).


4. KOREN displays the method of claim 1, KOREN fail to show wherein generating the mixer topology for the conference based on the operational goal comprising: assigning a first participant associated with a first priority level to a first mixer partition, the first mixer partition providing a first quality level; and assigning a second participant associated with a second priority level to a second mixer partition, the second mixer partition providing a second quality level, wherein the first priority level is higher than the second priority level and the first quality level is higher than the second quality level.
 	In an analogous art Shaffer show wherein generating the mixer topology for the conference based on the operational goal comprising: assigning a first participant associated with a first priority level to a first mixer partition, the first mixer partition providing a first quality level; and assigning a second participant associated with a second priority level to a second mixer partition [par 0009, Assigning a coefficient to the endpoint may comprise assigning a coefficient to the endpoint based on a priority level of a conference participant associated with the endpoint or based on a power level of a spoken name of a conference participant associated with the endpoint. Assigning a coefficient to the endpoint from which the media stream is received may also comprise determining a power level of a decoded media stream from the endpoint], the second mixer partition providing a second quality level, wherein the first priority level is higher than the second priority level and the first quality level is higher than the second quality level [par 0050, The coefficient may be assigned based on a priority level of a conference participant (e.g., a conference moderator, key participant, officer, lower level employee, etc.) associated with the endpoint. In some embodiments, the coefficient may be assigned based on a power level of a name of a conference participant spoken when the participant joins the conference].
Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of KOREN and Shaffer because this provide a method for providing a conference service using speaker selection includes hosting a conference between a plurality of endpoints and receiving from the plurality of endpoints a plurality of media streams.


5. KOREN and Shaffer disclose the method of claim 4, KOREN fail to show wherein the first participant of the conference that is designated as a moderator and the second participant of the that is designated as a participant.
 	In an analogous art Shaffer show wherein the first participant of the conference that is designated as a moderator and the second participant of the that is designated as a participant[par 0050, The coefficient may be assigned based on a priority level of a conference participant (e.g., a conference moderator, key participant, officer, lower level employee, etc.) associated with the endpoint. In some embodiments, the coefficient may be assigned based on a power level of a name of a conference participant spoken when the participant joins the conference].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of KOREN and Shaffer because this provide a method for providing a conference service using speaker selection includes hosting a conference between a plurality of endpoints and receiving from the plurality of endpoints a plurality of media streams.


11. KOREN define the system of claim 8, KOREN fail to show wherein generating the mixer topology for the conference based on the operational goal comprising: assigning a first participant associated with a first priority level to a first mixer partition, the first mixer partition providing a first quality level; and assigning a second participant associated with a second priority level to a second mixer partition, the second mixer partition providing a second quality level, wherein the first priority level is higher than the second priority level and the first quality level is higher than the second quality level.
 	In an analogous art Shaffer show wherein generating the mixer topology for the conference based on the operational goal comprising: assigning a first participant associated with a first priority level to a first mixer partition, the first mixer partition providing a first quality level; and assigning a second participant associated with a second priority level to a second mixer partition[par 0009, Assigning a coefficient to the endpoint may comprise assigning a coefficient to the endpoint based on a priority level of a conference participant associated with the endpoint or based on a power level of a spoken name of a conference participant associated with the endpoint. Assigning a coefficient to the endpoint from which the media stream is received may also comprise determining a power level of a decoded media stream from the endpoint],, the second mixer partition providing a second quality level, wherein the first priority level is higher than the second priority level and the first quality level is higher than the second quality level[par 0050, The coefficient may be assigned based on a priority level of a conference participant (e.g., a conference moderator, key participant, officer, lower level employee, etc.) associated with the endpoint. In some embodiments, the coefficient may be assigned based on a power level of a name of a conference participant spoken when the participant joins the conference].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of KOREN and Shaffer because this provide a method for providing a conference service using speaker selection includes hosting a conference between a plurality of endpoints and receiving from the plurality of endpoints a plurality of media streams.


12. KOREN and Shaffer provides the system of claim 11, KOREN fail to show wherein the first participant of the conference that is designated as a moderator and the second participant of the that is designated as a participant.
 	In an analogous art Shaffer show wherein the first participant of the conference that is designated as a moderator and the second participant of the that is designated as a participant [par 0050, The coefficient may be assigned based on a priority level of a conference participant (e.g., a conference moderator, key participant, officer, lower level employee, etc.) associated with the endpoint. In some embodiments, the coefficient may be assigned based on a power level of a name of a conference participant spoken when the participant joins the conference].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of KOREN and Shaffer because this provide a method for providing a conference service using speaker selection includes hosting a conference between a plurality of endpoints and receiving from the plurality of endpoints a plurality of media streams.

18. KOREN creates the non-transitory computer-readable medium of claim 15, KOREN fail to show wherein generating the mixer topology for the conference based on the operational goal comprising: assigning a first participant associated with a first priority level to a first mixer partition, the first mixer partition providing a first quality level; and assigning a second participant associated with a second priority level to a second mixer partition, the second mixer partition providing a second quality level, wherein the first priority level is higher than the second priority level and the first quality level is higher than the second quality level.
 	In an analogous art Shaffer show wherein generating the mixer topology for the conference based on the operational goal comprising: assigning a first participant associated with a first priority level to a first mixer partition, the first mixer partition providing a first quality level; and assigning a second participant associated with a second priority level to a second mixer partition[par 0009, Assigning a coefficient to the endpoint may comprise assigning a coefficient to the endpoint based on a priority level of a conference participant associated with the endpoint or based on a power level of a spoken name of a conference participant associated with the endpoint. Assigning a coefficient to the endpoint from which the media stream is received may also comprise determining a power level of a decoded media stream from the endpoint], the second mixer partition providing a second quality level, wherein the first priority level is higher than the second priority level and the first quality level is higher than the second quality level[par 0050, The coefficient may be assigned based on a priority level of a conference participant (e.g., a conference moderator, key participant, officer, lower level employee, etc.) associated with the endpoint. In some embodiments, the coefficient may be assigned based on a power level of a name of a conference participant spoken when the participant joins the conference].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of KOREN and Shaffer because this provide a method for providing a conference service using speaker selection includes hosting a conference between a plurality of endpoints and receiving from the plurality of endpoints a plurality of media streams.



19. KOREN and Shaffer illustrate the non-transitory computer-readable medium of claim 18, KOREN fail to show wherein the first participant of the conference that is designated as a moderator and the second participant of the that is designated as a participant.
 	In an analogous art Shaffer show wherein the first participant of the conference that is designated as a moderator and the second participant of the that is designated as a participant [par 0050, The coefficient may be assigned based on a priority level of a conference participant (e.g., a conference moderator, key participant, officer, lower level employee, etc.) associated with the endpoint. In some embodiments, the coefficient may be assigned based on a power level of a name of a conference participant spoken when the participant joins the conference].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of KOREN and Shaffer because this provide a method for providing a conference service using speaker selection includes hosting a conference between a plurality of endpoints and receiving from the plurality of endpoints a plurality of media streams.


Claims 6, 7, 13, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOREN et al. (U.S. Pub No. 2011/0149810 A1) in view of Shaffer et al. (U.S. Pub No. 2002/0098831 A1).


6. Koren provides the method of claim 1, Koren fail to show wherein the conference is exposed as an accessible Application Programming Interface (API) resource.
 	In an analogous art Castell show wherein the conference is exposed as an accessible Application Programming Interface (API) resource [par 0055, Step (2) now takes places as the PBX and voice-mail interface 210c uses the applicable API to request resources from the PBX component 120. For our example this command is a request to set up a multiple-person conference call using the telephone numbers provided by the user in the original command]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of KOREN and Castell because this provides a method is disclosed for seamlessly integrating PBX services, including voice mail services, into a mobile device for control by the user


7. Koren and Castell display the method of claim 6, further comprising: KOREN fail to show receiving, from an external computing system, an API request referencing the conference, the API request identifying an update to a state of the conference; and updating the state of the conference based on the API request.
 	IN an analogous art Castell show receiving, from an external computing system, an API request referencing the conference, the API request identifying an update to a state of the conference; and updating the state of the conference based on the API request [par 0055, Step (2) now takes places as the PBX and voice-mail interface 210c uses the applicable API to request resources from the PBX component 120. For our example this command is a request to set up a multiple-person conference call using the telephone numbers provided by the user in the original command. These actions would also be sent using commands back through the wireless network data channel to the unified messaging server 115. Alternatively, the mobile device, through user input, could play DTMF tones to the PBX system 120 to change the state of the conference call].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of KOREN and Castell because this provides a method is disclosed for seamlessly integrating PBX services, including voice mail services, into a mobile device for control by the user


13. KOREN reveal the system of claim 8, KOREN fail to show wherein the conference is exposed as an accessible Application Programming Interface (API) resource.
 	In an analogous art Castell show wherein the conference is exposed as an accessible Application Programming Interface (API) resource [par 0055, Step (2) now takes places as the PBX and voice-mail interface 210c uses the applicable API to request resources from the PBX component 120. For our example this command is a request to set up a multiple-person conference call using the telephone numbers provided by the user in the original command]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of KOREN and Castell because this provides a method is disclosed for seamlessly integrating PBX services, including voice mail services, into a mobile device for control by the user



14. KOREN and Castell provide the system of claim 13, KOREN fail to show the operations further comprising: receiving, from an external computing system, an API request referencing the conference, the API request identifying an update to a state of the conference; and updating the state of the conference based on the API request.
 	In an analogous art Castell show the operations further comprising: receiving, from an external computing system, an API request referencing the conference, the API request identifying an update to a state of the conference; and updating the state of the conference based on the API request[par 0055, Step (2) now takes places as the PBX and voice-mail interface 210c uses the applicable API to request resources from the PBX component 120. For our example this command is a request to set up a multiple-person conference call using the telephone numbers provided by the user in the original command. These actions would also be sent using commands back through the wireless network data channel to the unified messaging server 115. Alternatively, the mobile device, through user input, could play DTMF tones to the PBX system 120 to change the state of the conference call].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of KOREN and Castell because this provides a method is disclosed for seamlessly integrating PBX services, including voice mail services, into a mobile device for control by the user.

20. KOREN teaches the non-transitory computer-readable medium of claim 15, KOREN fail to show wherein the conference is exposed as an accessible Application Programming Interface (API) resource, and the operations further comprising: receiving, from an external computing system, an API request referencing the conference, the API request identifying an update to a state of the conference; and updating the state of the conference based on the API request.
 	In an analogous art Castell show wherein the conference is exposed as an accessible Application Programming Interface (API) resource, and the operations further comprising: receiving, from an external computing system, an API request referencing the conference, the API request identifying an update to a state of the conference; and updating the state of the conference based on the API request[par 0055, Step (2) now takes places as the PBX and voice-mail interface 210c uses the applicable API to request resources from the PBX component 120. For our example this command is a request to set up a multiple-person conference call using the telephone numbers provided by the user in the original command. These actions would also be sent using commands back through the wireless network data channel to the unified messaging server 115. Alternatively, the mobile device, through user input, could play DTMF tones to the PBX system 120 to change the state of the conference call].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching of KOREN and Castell because this provides a method is disclosed for seamlessly integrating PBX services, including voice mail services, into a mobile device for control by the user.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
					/SYED ALI/                                                      Primary Examiner, Art Unit 2468